Action on contract commenced in the civil court of Milwaukee county in October, 1944.  Judgment was entered in that court May 14, 1945.  Judgment of affirmance in the circuit court was entered January 28, 1946.  Defendant appeals.
The complaint was for the amount of $344 alleged to be due and payable for copies of stenographic record of proceedings in a hearing of the war labor board, ordered by defendant. The stated price to be paid was twenty-five cents per page.  The defendant denied liability.
The trial court found that the parties entered into a contract "whereby the plaintiffs agreed to make and deliver to the defendant nine copies of the transcript of proceedings had and taken before the ship building commission division of the national war labor board . . . . for and in consideration of the defendant paying twenty-five cents per page . . . and that the defendant promised and agreed to take said transcript and pay therefor at said rate; that the plaintiffs fulfilled said contract on their part . . . that the total cost thereof . . . was $387; . . . that the same has not been paid, . . . except the amount of $43, and that there remains due and unpaid thereon the sum of $344 . . ." together with interest from March 13, 1944.
The appellant urges on this appeal that the evidence viewed in its most favorable light "did not warrant the trial court in finding that a valid contract was established." The testimony upon the trial with relation to the making of a transcript of the proceedings is all to the effect that there existed a general desire for the recording of the testimony and pertinent statements.  Mr. Carney, one of the plaintiffs, was asked to be present for the purpose of making arrangements for providing those who desired them with *Page 263 
copies.  The evidence shows conclusively that at the opening of the afternoon session the chairman announced that arrangement had been made so that anyone desiring a copy or copies could order them from the reporter at twenty-five cents per page.  The appellant promptly ordered one copy for himself. Later he ordered eight additional copies, telling the reporter as he did so that there were unions or officials of unions he thought would be interested in having copies.  At first he told the reporter he would give her their names and addresses, but then he said, "Well, never mind, I guess you might just as well give me all of the copies and I will see that they get them."  "I guess I will have to take my chances on getting the money for them."
While it is true that the record shows no specific inquiry or mention of the price of the copies by either the reporter or the appellant at the times he placed his orders, yet his conduct in ordering the copies after the announcement was made, in which it was stated that the price of copies would be twenty-five cents per page, was properly considered and held by the trial court to be an assent to the terms of the agreement.  The order was placed; the respondents performed their part of the agreement; delivery was made, and part payment was made.  It thus appears that all essential elements of a contract are present.  The efforts of appellant to return the records after they were delivered to him and his attempted repudiation of the contract were not effective.
By the Court. — Judgment affirmed. *Page 264